   Case 4:20-cv-03709 Document 22-17 Filed on 11/01/20 in TXSD Page 1 of 5




THE STATE OF TEXAS                          §
                                            §
COUNTY OF HARRIS                            §


                           Declaration of Christopher G. Hollins


My name is Christopher G. Hollins. I am over 18 years of age and my address is 1001 Preston,
Houston, Texas, 77002. I have personal knowledge of the facts stated herein and I swear under
the penalty of perjury that the following is true and correct:
   1. I am the Harris County Clerk and serve as the Chief Election Officer for Harris County.
      Among many election related responsibilities, I establish the number of early voting
      locations in Harris County and schedule voting hours, subject to the approval of the County
      Commissioners Court.

   2. On June 15, 2020, I publicly announced the S.A.F.E. (safe, secure, accessible, fair, and
      efficient) Elections Plan for the 2020 primary run-off and general elections in Harris
      County. See Exhibit A. This plan included twenty-three (23) initiatives, one of which
      included drive-thru voting as one of several options available for Harris County residents
      to cast their votes in the primary run-off and general elections.

   3. Drive-thru voting was offered during the primary run-off elections, and surveys conducted
      at that time indicated that it was overwhelmingly well-received by the voters (the
      experience was rated, on average, 9.7 out of 10 by voters).

   4. On July 22, 2020, I publicly announced the success of drive-thru voting in a press release
      and stated that my office was exploring options to expand the program for the November
      General Election. See Exhibit B.

   5. Following the July primary run-offs, I personally communicated on at least a weekly basis
      with the staff for every County Commissioner. Included in these discussions was the
      option of drive-thru voting for the Early Voting period and Election Day for the upcoming
      Special and General Elections. We discussed having ten (10) drive-thru voting locations
      – one at NRG Stadium, which is the location of the Harris County Election Headquarters,
      one at Toyota Center to provide a super-center for downtown voting, and two (2) in each
      County Commissioner’s precinct. Our office researched potential sites for the precinct
      locations based upon where in each precinct we could identify large enough parking areas
      to accommodate multiple drive-thru voting structures. I presented the options for drive-
      thru precinct locations on my weekly calls with the County Commissioners’ staff for input
      from the County Commissioners Court.




                                      Exhibit 17
    Case 4:20-cv-03709 Document 22-17 Filed on 11/01/20 in TXSD Page 2 of 5




   6. On August 17, 2020, pursuant to 4.001 of the Texas Elections Code, I formally notified the
      Harris County Commissioners Court of the General and Special Elections to be held on
      November 3, 2020, and requested approval of the election details. The election details
      included the ten (10) drive-thru voting locations referenced above and the addresses of
      each location. The Commissioners Court, which is made up of two (2) Republicans and
      three (3) Democrats, unanimously approved all election details, including the number and
      site of every drive-thru voting location.

   7. Early voting was conducted in Harris County from October 13, 2020 through October 30,
      2020. During that time, 1,264,811 Harris County residents voted in person, 126,912 of
      whom used drive-thru voting. 170,410 Harris County residents voted by mail, for a total
      of 1,435,221 votes cast.



Executed in Harris County, State of Texas, on the 1st day of November, 2020.



                                            ________________________________
                                            Christopher G. Hollins




                                     Exhibit 17
            Case 4:20-cv-03709 Document 22-17 Filed on 11/01/20 in TXSD Page 3 of 5




FOR IMMEDIATE RELEASE                                               CONTACT: Communications & Voter Outreach
July 22, 2020                                                                     County.Clerk@cco.hctx.net
                                                                                              (713) 274-9550


               Harris County Clerk’s Drive-Thru Voting Pilot Is Highly Successful
        Voters Would Overwhelmingly Use the Service Again and Recommend It to Others

(Houston, TX) –– On Friday, July 10, the last day of Early Voting during the July Primary Runoff Elections, the Harris
County Clerk’s Office piloted Drive-Thru Voting as an additional option for voters to cast their ballot safely in the
midst of the COVID-19 pandemic. This was the first time in Texas history that an elections office held Drive-Thru
Voting, where many voters at a time could cast their ballot without leaving the comfort and safety of their car.

"My number one priority is to keep voters and poll workers safe," said Harris County Clerk Chris Hollins. "The
feedback we received from the Drive-Thru Voting pilot proves that voters felt safe exercising their right to vote and
that it was an easy and efficient alternative to going inside a voting center. We are exploring options to expand this
program for the November General Election at select locations as another method of voting during COVID-19."

Voters raved about the experience. Of the 200 voters who voted at the Drive-Thru Voting site, 141 completed an
optional survey reviewing the new service. Some wrote that Drive-Thru Voting was “easy to use” and others cited
how the service “made voters feel safe.” One respondent even wrote that it was their “best voting experience EVER!”

Voters would overwhelmingly use the service again and recommend it to others. When asked on a scale of 0 through
10, with 10 being extremely likely, whether they would consider using the same service if it is provided again in the
future, voters on average gave a score of 9.70. On the same scale, when asked whether they would recommend
Drive-Thru Voting to another voter, voters on average gave a score of 9.66.

Fear of exposure to COVID-19 was the top reason for using Drive-Thru Voting. When asked why voters chose to vote
using the Drive-Thru Voting service as opposed to the traditional walk-in voting method, 82 (58%) cited worries about
health and safety in the midst of the pandemic. Other frequently mentioned reasons included the convenience of
the service and pure curiosity about the experience of Drive-Thru Voting.

Drive-Thru Voting was piloted from 7:00 AM to 10:00 PM on Friday, July 10th, 2020, at Houston Community College
– West Loop.


Raw anonymous survey results can be found HERE. The survey was available in English, Spanish, Chinese and
Vietnamese. Out of 200 voters, 141 completed the survey.

                                                        ###




                                                Exhibit 17                                 Exhibit A
           Case 4:20-cv-03709 Document 22-17 Filed on 11/01/20 in TXSD Page 4 of 5




              Chris Hollins · Harris County Clerk
FOR IMMEDIATE RELEASE                                                   CONTACT: Communications & Voter Outreach
June 15, 2020                                                                         County.Clerk@cco.hctx.net
                                                                                                 (713) 274-9550
                  Harris County Clerk Chris Hollins Launches 23-Point S.A.F.E. Plan
                              Ahead of July Primary Runoff Elections

(Houston, TX) – Today, Clerk Hollins announced S.A.F.E., a robust set of 23 initiatives to ensure the July Primary
Runoff Elections and the November General Election are safe, secure, accessible, fair, and efficient. The framework
addresses the challenges of administering an election during an unprecedented global pandemic through thoughtful
consideration of voter and poll-worker safety and innovating conventional practices to make voting more efficient.

“Since taking office on June 1st, I have spent my first two weeks learning, meeting with staff and stakeholders, and
creating dedicated working groups to tackle the challenges we are facing as we head into July and November. Through
these discussions, we developed S.A.F.E. to communicate to voters and staff what they can expect at the polls,” said
Harris County Clerk Chris Hollins. “My commitment to all the residents of Harris County is to administer a safe, secure
and fair election this July and again in November. This office will do everything we can to give every Harris County
voter an equal say at the polls and give you the peace of mind that your vote will be counted.”

More information on the 23 S.A.F.E. initiatives below:

SAFE is our commitment to voters that you can exercise your right to vote without putting your health at risk. We will:

1.    Provide PPE to all poll workers and voters who need it;
2.    Optimize the floor plans of polling locations for safety and social distancing; and
3.    Promote and maximize vote-by-mail within the bounds of the law.

Our election will be SECURE. It is ours—no one else’s—and we will not allow any tampering. We will:

4.    Ensure the security of our voting systems and hardware; and
5.    Respond proactively to any reports of voter intimidation, coercion, or fraud.

Our election will be ACCESSIBLE. Harris County voters can cast their votes at more polling sites and can do so quickly
and conveniently. We will:

6.    Utilize data to increase the number and optimize the locations of polling sites;
7.    Procure sufficient additional machines from other jurisdictions and provide them with exceptional technical
      support;
8.    Allocate machines across polling sites based on known traffic patterns and expected turnout;
9.    Accurately report wait times across the County during the Early Voting period and on Election Day;
10.   Provide increased voting hours during the Early Voting period;
11.   Ensure ADA accessibility across County polling sites; and
12.   Increase curbside voting and potentially introduce drive-thru-voting.


                                                  Exhibit 17                                 Exhibit B
           Case 4:20-cv-03709 Document 22-17 Filed on 11/01/20 in TXSD Page 5 of 5

Our election will be FAIR. Every Harris County voter has equal access to the polls, and your vote is your voice in our
democracy. We will:

13.   Increase outreach to all voters and groups traditionally left out of the democratic process;
14.   Seek and incorporate meaningful feedback from all stakeholders;
15.   Count every vote and ensure the accuracy of election results;
16.   Reduce the time it takes to report results on Election Day; and
17.   Proactively engage provisional ballot voters on how to cure their ballots so they may be counted.

And our election will be EFFICIENT. We will ensure that the resources are in place for our elections to run smoothly
despite today’s unprecedented conditions. We will:

18.   Recruit more than enough poll workers to operate polling locations during the Early Voting period and on
      Election Day;
19.   Train poll workers and clarify standard operating procedures for a safe and effective operation under the
      current circumstances;
20.   Prepare resources in anticipation of increased vote-by-mail usage by Harris County voters;
21.   Put key performance indicators (KPIs) in place to measure our preparedness in ensuring a S.A.F.E. election for
      the voters of Harris County;
22.   Optimize the ballot layout to allow voters to cast their votes more quickly; and
23.   Procure the next generation of voting machines for use beyond 2020.

The first election of Clerk Hollins’s administration will be the 2020 Primary Runoff. The Early Voting Period for this
election will be June 29-July 10, and Election Day is on July 14.

For more information go to HarrisVotes.com and follow @harrisvotes on Twitter, Facebook, and Instagram.

                                                           ###

Harris County Clerk Chris Hollins Launches 23-Point S.A.F.E. Plan (video)




                                                  Exhibit 17                                   Exhibit B
